Citation Nr: 1430979	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a RO hearing before a Decision Review Officer in June 2013 and at a Board hearing before the undersigned in April 2014.  Transcripts of the hearing are of record.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability for VA purposes was not incurred in or aggravated by service; did not manifest to a compensable degree within one year of separation from service; and the preponderance of the most probative evidence reflects that it is not attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements were met in this case by an August 2010 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to initial adjudication of the claim in April 2011.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all relevant facts have been properly developed and that all evidence necessary for an equitable resolution of the claims have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In this case, VA obtained the Veteran's service treatment records, military personnel records, and all identified and available post-service VA and non-VA treatment records.

In addition, the Veteran was scheduled for a VA examination in conjunction with his hearing loss in March 2011.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim herein decided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in April 2014.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (i.e., sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 
94 percent.  38 C.F.R. § 3.385.  

Normal puretone thresholds during service do not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

III.  Analysis

The Veteran asserts that his hearing loss is related to in-service noise exposure from weapons and jet engines during his service with the United States Navy.  He testified that his ship came under fire while on board the USS Albert David and that he was exposed to noise from jet engines and the catapult while on board the USS Constellation.  See July 2010 Statement in Support of Claim; Board Hearing Transcript (Tr.) at 9.  For the reasons explained below, after careful consideration of the medical and lay evidence, the Board finds that service connection for hearing loss is not warranted.

At the time of the Veteran's April 1968 enlistment examination, puretone thresholds, in decibels, were noted as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
-5
--
-5
LEFT
10
10
0
--
20

The enlistment examination report indicates the Veteran's ears were clinically normal and he denied having hearing loss on his medical history.  Subsequent service treatment records are unremarkable for any treatment, complaints, or diagnoses related to hearing loss.

At the time of the Veteran's April 1972 separation examination, puretone thresholds, in decibels, were noted as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
5
--
10
LEFT
15
15
5
--
5

The separation examination report indicates the Veteran's ears were clinically normal.  
Post-service, an August 2009 VA Agent Orange program note reflects that the Veteran complained of a diminished ability to hear bilaterally.  

An August 2010 private audiology record reflects that the Veteran reported that he had some hearing loss during a hearing examination conducted 30 years ago.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
20
45
55
LEFT
30
40
40
45
65

Speech discrimination scores (type of test not noted) were 100 percent in the right ear and 85 percent in the left ear.  The audiologist diagnosed mild to severe profound sloping sensorineural hearing loss.  

During the March 2011 VA examination, the Veteran reported military noise exposure while working on the flight deck and in his sleeping quarters.  Post service, he worked for the United States Postal Service for over 35 years and reported no significant noise exposure or recreational noise exposure.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
35
35
50
60
LEFT
10
30
35
35
55

Speech discrimination scores were 94 percent bilaterally.  The Veteran was diagnosed with sensorineural hearing loss.  The examiner reviewed the claims file and opined that the Veteran's hearing loss was "less likely as not" related to noise exposure during military service.  As rationale, the examiner explained that the Veteran's service records indicated that his hearing was normal at entrance and at separation and that the slight variations between the examinations were reflective of test-retest variability and were not considered significant.  Furthermore, she explained that the effects of hazardous noise exposure are present at the time of the injury.  She noted that the Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present had concluded that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  

An April 2013 private audiology record reflects that the Veteran had a history of loud noise exposure during military service.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
45
45
65
70
LEFT
35
35
40
45
65

Speech discrimination scores (type of test not noted) were 100 percent bilaterally at 80 decibels.  

In this case, the Veteran has met the first and second elements required to establish service connection - a current disability and an in-service injury.  The evidence shows that he currently has hearing loss that meets the threshold requirements under 38 C.F.R. § 3.385.  He also has provided competent and credible testimony and statements indicating that he was exposed to hazardous noise from weapons fire and jet engines.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration shall be given to the places, types, and circumstances of a veteran's service).  The evidence does not demonstrate that hearing loss was incurred coincident with service or manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.303(a), 3.307, 3.309.  The Board also does not show that there was a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity during service or within the one-year presumptive period.  See 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1337.  Hence, the remaining question is whether there is a causal relationship or nexus between the Veteran's current bilateral hearing loss and in-service noise exposure.  
See 38 C.F.R. § 3.303(d).  

The first documented evidence of hearing loss post service, is the August 2009 VA Agent Orange Program Note - 35 years after separation from active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but normal clinical findings at separation followed by a time gap of many years.  Although the Veteran reported that he had some hearing loss 30 years prior to the August 2010 audiology examination - sometime around 1980, it is unclear to what degree and these reported findings were still made many years after he separated from service.  

In this case, the only competent and probative evidence on the question of nexus weighs against the claim for service connection.  The Board finds the March 2011 VA examiner's opinion especially probative.  The examiner reviewed the claims file, considered the Veteran's assertions, and provided rationale for her opinion.  She opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  She cited medical literature supporting her opinion.  The Board notes that her opinion is consistent with the underlying medical evidence and there are no medical opinions to the contrary.  These factors make the foregoing opinion probative medical evidence that weighs against this issue.

The Board has also carefully considered the Veteran's lay statements attributing his current bilateral hearing loss to service.  The Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to relate (i.e. provide a nexus) his current hearing loss to service that occurred almost 42 years ago.  This particular inquiry is within the province of trained medical professionals (such as, here, an audiologist) because it involves a complex medical issue that go beyond a simple and immediately observable cause-and-effect relationship.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that his diabetes mellitus is due to Agent Orange exposure during active duty service (directly or presumptively).  

If a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus, ischemic heart disease, and peripheral neuropathy, may be presumptively service-connected if they become manifest to a certain degree within the specified time periods.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  According to the U.S. Court of Appeals for the Federal Circuit, VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

At issue initially is whether the Veteran served in Vietnam or its inland waterways.  His military personnel records do not show specific ship assignments; however, he provided testimony (supported by a newspaper article) that he was in Japan and assigned to the USS Constellation (an aircraft carrier) when it was suddenly ordered to report to Yankee Station in the Gulf of Tonkin.  He and another sailor missed the ship and were assigned to the USS Albert David (a destroyer escort ship), which provided gunfire support and came under enemy fire.  According to the newspaper article, the Veteran served seven days on the USS Albert David and was awarded the Combat Action Ribbon (which is reflected on his DD Form 214).  

Subsequently, he was flown by helicopter to the USS White Plains (a combat stores ship), and then the next day flown to reunite with the USS Constellation.  The Veteran testified that he was on the USS White Plains on April 16 and April 17, 1972.  See Board Hearing Tr. at 4.  He said that he was part of an "ammo party" and that the ship may have docked in the Republic of Vietnam or traveled in its inland waterways.  The USS White Plains is listed as a ship associated with service in Vietnam and exposure to herbicide agents.  See http://vbaw.vba.va.gov/bl/21/rating/docs/shiplist.docx.  It is noted that the ship conducted on shore supply replenishments with helicopters and small boats at Da Nang, Cam Ranh Bay, Vung Tau, and An Thoi from January 1969 to March 1973.  

Based on the foregoing, the Board finds that the deck logs for the USS White Plains should be obtained for April 16 and April 17, 1972, to ascertain whether the ship docked or traveled in the inland waterways of Vietnam.  

The record reflects that the Veteran receives ongoing treatment at Rock Hill VA Community Based Outpatient Clinic (CBOC) and Columbia VA Medical Center (VAMC).  On remand, the AOJ should attempt to obtain all outstanding VA treatment records.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian with a request for USS White Plains deck logs dated on April 16 and April 17, 1972.  

2.  As appropriate, contact the U.S. Army and Joint Services Records Research Center (JSRRC) for any assistance in verifying exposure to herbicides - noting the appropriate information, such as the Veteran's service aboard the USS White Plains.  Make as many requests as necessary to cover the time period noted above, from April 16 to April 17, 1972.  

3.  Obtain all outstanding treatment records for the Veteran from the Rock Hill VA CBOC and Columbia VAMC. 

4.  If any of the records in #1-3 are unavailable, document the claims file with the requests and responses and notify the Veteran of this inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  Thereafter, and upon undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


